Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Pachol on 4/19/21.
Please replace claims 1, 7, 11, 12, 20, and 21 as set forth below
Please cancel claims 6 and 10.
The application has been amended as follows: 

1.  A non-transitory computer-readable storage medium having stored therein a game program executed by a computer of an information processing apparatus, the game program causing the computer to provide execution comprising:
	displaying objects moving on a plurality of paths within a virtual space along movement directions that are set for the paths, respectively;
	determining whether a plurality of the objects that satisfy a predetermined condition have been designated, when an operation input has been performed on the objects as the objects move on the plurality of paths within the virtual space, and causing the plurality of the designated objects to enter a state of being selected, when it is determined that the plurality of the objects that satisfy the predetermined condition has been designated; and

	a first attribute and a second attribute are set for each of the objects,
	when a condition that the first attributes of the plurality of the designated objects are the same is satisfied, the predetermined condition is determined as being satisfied, and
	additional control, in which the objects are eliminated from the paths on the basis of a program process that is based on an operation input of an opponent or not based on an operation input, is performed.

7.  The non-transitory computer-readable storage medium according to claim 1, wherein the second attribute is used for a process of point addition to a score within a game.

11.  The non-transitory computer-readable storage medium according to claim 1, wherein the additional control is performed only on the objects on a part of the plurality of paths.

12.  The non-transitory computer-readable storage medium according to claim 1, wherein, a process of displaying an object on a path different from the paths within the virtual space such that the object is eliminated on the basis of a program process that is based on an operation input of an opponent or not based on an operation input, is further performed.

20. A game apparatus, comprising:
a processor; and
a memory, configured to store computer readable instructions that, when executed by the processor, cause the game apparatus to:

		determine whether a plurality of the objects that satisfy a predetermined condition have been designated, when an operation input has been performed on the objects as the object move on the plurality of paths within the virtual space, and to cause the plurality of the designated objects to enter a state of being selected, when it is determined that the plurality of the objects that satisfy the predetermined condition has been designated; and
		perform, at predetermined timing, control in which a display manner of selected objects that are the objects in the state of being selected is changed, wherein
	a first attribute and a second attribute are set for each of the objects,
	when a condition that the first attributes of the plurality of the designated objects are the same is satisfied, the predetermined condition is determined as being satisfied, and
	additional control, in which the objects are eliminated from the paths on the basis of a program process that is based on an operation input of an opponent or not based on an operation input, is performed.

	21.  A game process control method executed by a computer controlling an information processing apparatus, the game process control method comprising:
	displaying objects moving on a plurality of paths within a virtual space along movement directions that are set for the paths, respectively;
	determining whether a plurality of the objects that satisfy a predetermined condition have been designated, when an operation input has been performed on the objects as the objects move on the plurality of paths within the virtual space, and causing the plurality of the designated 
	performing, at predetermined timing, control in which a display manner of selected objects that are the objects in the state of being selected is changed, wherein
	a first attribute and a second attribute are set for each of the objects,
	when a condition that the first attributes of the plurality of the designated objects are the same is satisfied, the predetermined condition is determined as being satisfied, and
	additional control, in which the objects are eliminated from the paths on the basis of a program process that is based on an operation input of an opponent or not based on an operation input, is performed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims as amended in the examiners amendments include the objects including attributes, wherein the user must designate attributes which are the same, and in response, control occurs wherein objects on the path are eliminated.  An example embodiment of this is shown in figures 5-13, wherein positions A-D of figure 5 are designated, and then are combined together and removed from the paths  (these removed dishes are shown as being combined into “empty dish attacking object” in figure 13, however this feature is not claimed).   The closest prior art of Hansson occurs within a turn based game, thus it would not be obvious to modify Hansson such that the operation input is performed as the objects move. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS H HENRY/Examiner, Art Unit 3715

/KANG HU/Supervisory Patent Examiner, Art Unit 3715